Shapiro, J.,
dissents and votes to reverse the order and grant appellant’s application for leave to serve a late notice of claim as permitted by subdivision 5 of section 50-e of the General Municipal Law, with the following memorandum: In my opinion Special Term should have granted the application on the ground that (1) the claimant was sufficiently incapaci*685tated to come within the statutory requirements and (2) there was no discernible prejudice to the respondent (cf. Matter of Beary v City of Rye, 44 NY2d 398). Section 50-e of the General Municipal Law is a remedial statute; where the delay is sufficiently and properly explained and where there is little likelihood of prejudice we should avoid a construction which dilutes its intended effect (cf. Matter of Brooks v Rensselaer County, 34 AD2d 708; Boreffi v Town of Vestal, 33 AD2d 1073; Matter of Blaisdell v County of Wayne, 54 Misc 2d 415).